
	
		II
		109th CONGRESS
		2d Session
		S. 3565
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2006
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate Sandoval County, Valencia County, and
		  Torrance County, New Mexico as new Southwest Border High Intensity Drug
		  Trafficking Area counties.
	
	
		1.Designation of High Intensity
			 Drug Trafficking AreaThe
			 Southwest Border High Intensity Drug Trafficking Area for the State of New
			 Mexico under the High Intensity Drug Trafficking Areas Program of the Office of
			 National Drug Control Policy shall include Sandoval County, Valencia County,
			 and Torrance County, New Mexico.
		
